Buskirk, J.
There is no merit in this appeal. Neither the motion for a new trial nor the evidence is in the record, and consequently the assignment of error that the court overruled the motion for a new trial presents no question.
The question sought to be raised in reference to the name of the minor to whom the liquor was sold does not arise in the record. The name of the person to whom the liquor is alleged to have been sold is given in the indictment, and the evidence not being in the record, we have no means of determining whether the name there used is correct or not. If the person had not been named in the indictment, it would have been bad for that reason, but the person having been named we will, in the absence of the evidence, presume that ■the evidence supported the indictment.
The judgment is affirmed, with costs.